Case: 12-20033     Document: 00511982353         Page: 1     Date Filed: 09/11/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        September 11, 2012
                                     No. 12-20033
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SABINA MUHAMMED

                                                  Plaintiff-Appellant
v.

DR. LIBBY BARLOW,
Executive Director of Institutional Research,
University of Houston Central Campus

                                                  Defendant-Appellee


                    Appeal from the United States District Court
                for the Southern District of Texas, Houston Division
                             U.S.D.C. No. 4:11-cv-3852


Before STEWART, OWEN, and GRAVES, Circuit Judges.
PER CURIAM:*
        Plaintiff-Appellant, Sabina Muhammed, who is proceeding pro se, appeals
the district court’s dismissal of her claims against Defendant-Appellee, Dr. Libby
Barlow, a University of Houston (“UH”) official. For the reasons provided below,
we DISMISS Muhammed’s appeal.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-20033   Document: 00511982353     Page: 2   Date Filed: 09/11/2012



                                 No. 12-20033

                        I. FACTUAL BACKGROUND
      Muhammed was a graduate student at UH, and was employed as a tutor
at nearby Lone Star College (“LSC”). She was convicted in Texas state court of
a misdemeanor breach of computer security, under Section 33.02 of the Texas
Penal Code, for the unauthorized access of the electronic records of fellow UH
students from a public computer terminal in an LSC computer lab.             See
Muhammed v. State, 331 S.W.3d 187 (Tex. Crim. App. 2011) (affirming
Muhammed’s criminal conviction).
                       II. PROCEDURAL HISTORY
      On November 1, 2011, Muhammed filed suit, pro se, against Barlow.
Besides the instant litigation, Muhammed has initiated four other pro se civil
lawsuits pertaining to the cooperation of UH and LSC officials in her criminal
prosecution. We briefly describe each of these lawsuits.
A. Muhammed v. University of Houston
      In Muhammed v. University of Houston (“Muhammed Civ I”), No.
4:10-cv-2382 (S.D. Tex.), Muhammed alleged, inter alia, that UH and its officials
discriminated against her as a Muslim of Pakistani origin, in violation of 42
U.S.C. § 1983 (2006) and Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq. (2006). She also asserted that UH officials, including Barlow,
violated the Family Educational Rights and Privacy Act (“FERPA”), 20 U.S.C.
§ 1232g (2006), and perjured themselves at her criminal trial, but provided
minimal elaboration for these allegations. On November 4, 2010, the district
court stayed Muhammed Civ I pending the exhaustion of Muhammed’s appeals
of her criminal conviction. The litigation remains pending.
B. Muhammed v. Office of Registration and Academic Records
      In Muhammed v. Office of Registration and Academic Records
(“Muhammed Civ II”), No. 4:11-cv-0015 (S.D. Tex.), Muhammed elaborated on



                                       2
   Case: 12-20033    Document: 00511982353      Page: 3    Date Filed: 09/11/2012



                                  No. 12-20033

the UH officials’ alleged FERPA violations. However, on February 16, 2011, the
district court dismissed the litigation as duplicative of Muhammed Civ I.
C. Muhammed v. Texas
      In Muhammed v. Texas (“Muhammed Civ III”), No. 4:11-cv-1709 (S.D.
Tex.), Muhammed alleged that the Open Records Division of the Texas Office of
the Attorney General had failed to act on an administrative request she had
made concerning UH’s alleged FERPA violations. On August 1, 2011, the
district court dismissed the litigation for failure to state a claim. This court
affirmed Muhammed Civ III on June 26, 2012. See No. 11-20601, 2012 WL
2402013 (5th Cir. Jun. 26, 2012) (per curiam).
D. Muhammed v. Lone Star College System
      In Muhammed v. Lone Star College System (“Muhammed Civ IV”), No.
4:10-cv-2381 (S.D. Tex.), Muhammed raised similar allegations to those in
Muhammed Civ I, but this time against LSC and its officials.              She also
elaborated on her perjury allegations, specifically alleging violations of 18 U.S.C.
§§ 1622 and 1623 (2006). Finally, Muhammed alleged that LSC officials had
violated 18 U.S.C. § 2511 (2006), which governs the interception and disclosure
of electronic communications. On August 10, 2011, the district court dismissed
Muhammed Civ IV for failure to state a claim. Muhammed appealed on August
23, 2011, but this court dismissed her appeal for failure to prosecute on February
8, 2012. See Muhammed Civ IV, 460 Fed. App’x 341 (5th Cir. 2012) (per curiam).
E. Muhammed v. Barlow
      In the instant litigation, Muhammed v. Barlow (“Muhammed Civ V”), No.
4:11-cv-3852 (S.D. Tex.), Muhammed repeats her various allegations from the
earlier lawsuits, but specifically names Barlow as the captioned defendant. On
December 28, 2011, the district court dismissed Muhammed’s claims as
duplicative of her earlier lawsuits. The district court dismissed those claims
that overlap with Muhammed Civ I without prejudice because that litigation

                                         3
   Case: 12-20033    Document: 00511982353      Page: 4    Date Filed: 09/11/2012



                                  No. 12-20033

remains pending, but dismissed the remaining claims with prejudice as res
judicata. In a separate order, issued on the same date, the district court barred
Muhammed from filing further suit in the U.S. District Court for the Southern
District of Texas without the court’s written consent.        Muhammed timely
appealed.
                               III. DISCUSSION
      “In all instances of failure to prosecute an appeal to hearing as required,
the court may take such other action as it deems appropriate.” 5th Cir. R.
42.3.3. An “appellant’s brief must contain . . . [an] argument, which must
contain [the] appellant’s contentions and the reasons for them . . . for each issue,
a concise statement of the applicable standard of review . . . [and] a short
conclusion stating the precise relief sought.” Fed. R. App. P. 28(a)(9). “[W]hen
[an] appellant fails . . . to comply with the rules of the court, the clerk must
dismiss the appeal for want of prosecution.” 5th Cir. R. 42.3.2.
      Muhammed’s present appeal is comparable to her appeal in Muhammed
Civ IV, which this court dismissed for failure to prosecute. In our February 8,
2012 opinion, we explained that “[a]lthough we ‘liberally construe’ the filings of
pro se litigants and ‘apply less stringent standards to parties proceeding pro se
than to parties represented by counsel,’ pro se appellants must still comply with
the principles of appellate procedure.” Muhammed Civ IV, 460 Fed. App’x at 342
(quoting Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995) (per curiam)). We
summarized the requirements of Federal Rule of Appellate Procedure 28(a)(9),
which govern the argument section of an appellate brief, and cautioned that
“[g]eneral arguments without citations to any error are insufficient to preserve
issues for appeal.” Id. (citing Brinkmann v. Abner, 813 F.2d 744, 748 (5th Cir.
1987)).
      Here, Muhammed’s appellate brief sets out four arguments. Muhammed’s
first three arguments expressly “repeat and re-allege[]” the various allegations

                                         4
   Case: 12-20033     Document: 00511982353       Page: 5    Date Filed: 09/11/2012



                                    No. 12-20033

contained in Muhammed’s trial-level pleadings. See Pl.-Appellant’s Br. at 12-14.
Her fourth and final argument submits that the trial court’s dismissal was “not
acceptable due to the seriousness and magnitude of the case,” but provides no
further elaboration. See id. at 14.
      As we observed in Muhammed Civ IV, an appellate brief that does not
identify a single specific district court error is, in practical effect, the same as no
appellate brief at all. 460 Fed. App’x at 342 (citing Grant, 59 F.3d at 525;
Brinkmann, 813 F.2d at 748). Accordingly, Muhammed’s appellate brief is
insufficient for her to maintain her appeal.
                                IV. CONCLUSION
      For the foregoing reasons, we DISMISS Muhammed’s appeal for failure
to prosecute.




                                          5